                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

MICHAEL MEADOR,
      Petitioner,                                       Civil Action No. 7:19-cv-30-KKC

V.                                                                JUDGMENT

HECTOR JOYNER,
      Respondent.


                                      *** *** *** ***

       Consistent with the Memorandum Opinion and Order entered contemporaneously

herewith, and pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby ORDERED

and ADJUDGED as follows:

       1.      Petitioner Michael Meador’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 [R. 1] is DISMISSED;

       2.      Judgment is entered in favor of the Respondent with respect to all issues raised in

this proceeding;

       3.      This action is DISMISSED and STRICKEN from the Court’s active docket; and

       4.      This is a FINAL and APPEALABLE judgment and there is no just cause for delay.

Dated April 10, 2019.
